UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

ARRON FREDERICK LEMON,                           :
                                                 :
         Plaintiff,                              :       Civil Action No.:     16-2025 (RC)
                                                 :
         v.                                      :       Re Document Nos.:     7, 8, 9, 11, 12, 13,
                                                 :                             14, 15, 18, 20
MARY MORTON KRAMER, et al.,                      :
                                                 :
         Defendants.                             :

                                  MEMORANDUM OPINION

            GRANTING STATE OF MARYLAND DEFENDANTS’ MOTIONS TO DISMISS;
    GRANTING DEFENDANT WALLACE’S MOTION TO DISMISS; GRANTING DEFENDANT WYLIE’S
        MOTION TO DISMISS; GRANTING DEFENDANT MOSLEY’S MOTION TO DISMISS;
    DENYING PLAINTIFF’S MOTION FOR ENTRY OF DEFAULT; DENYING PLAINTIFF’S MOTIONS
      FOR VARIOUS RELIEF; DENYING PLAINTIFF’S MOTIONS TO SEAL; DENYING AS MOOT
                          PLAINTIFF’S MOTION FOR MEDIATION

                                      I. INTRODUCTION

         Plaintiff Arron Frederick Lemon,1 representing himself, alleges that various Defendants

caused him harm in connection with a custody dispute in Maryland state court. See generally

Verified Compl. (“Compl.”), ECF No. 1. In total, Mr. Lemon names nine Defendants, all

allegedly associated with the custody dispute involving Mr. Lemon’s minor child. Specifically,

Mr. Lemon brings suit against the following Maryland public officials: Judge Mary Morton

Kramer, Judge Timothy John McCrone, Judge Lenore Rosalie Gelfman, Maryland Governor

Lawrence J. Hogan Jr., Maryland Attorney General Brian E. Frosh, and Maryland Secretary of

Human Resources Sam Malhorta (collectively “State Defendants”). Mr. Lemon’s Complaint also



         1
         The Court notes that Mr. Lemon spells his first name “Arron,” while Defendants and
Maryland state court documents refer to Plaintiff as “Aaron” Lemon. The Court uses the spelling
found in Mr. Lemon’s Complaint.


 
 


names three other Defendants: his ex-wife, Theresa Jayoung Mosley; Ms. Mosley’s attorney,

Beverly Amy Wallace; and Mr. Lemon’s former attorney, Bonnie Wylie.

       In a series of separate motions, all Defendants have now moved to dismiss the Complaint

in its entirety on a variety of grounds. For the reasons explained below, the Court will grant the

motions and dismiss the Complaint. The Court finds that it lacks personal jurisdiction over

Defendants and that the District of Columbia is not the proper venue for Mr. Lemon’s claims.

Instead of transferring the case to the District of Maryland, however, the Court finds that it is in

the interest of justice to dismiss because of substantive problems with Mr. Lemon’s Complaint.

Specifically, the Court finds that Mr. Lemon has failed to state a claim upon which relief can be

granted.2 Finally, the Court finds that each of Mr. Lemon’s motions should be denied for the

reasons stated below.


                     II. FACTUAL & PROCEDURAL BACKGROUND

       The Court will begin with a description of the factual background found in Mr. Lemon’s

Complaint before turning to the motions pending before the Court.

                            A. Factual and Procedural Background3

       Mr. Lemon’s allegations arise from a divorce proceeding and custody dispute between

Mr. Lemon and his ex-wife, Ms. Mosley, in Maryland state court. See Compl. ¶¶ 21, 30–32, 39–


       2
         The Court does not address Defendants’ arguments related to service of process,
Eleventh Amendment sovereign immunity, judicial immunity, and the Rooker–Feldman
doctrine, though these may also support the Court’s decision to dismiss this matter.
       3
         When considering a motion to dismiss for failure to state a claim or for lack of subject
matter jurisdiction, a court “accepts the allegations of the complaint as true.” Banneker Ventures,
LLC v. Graham, 798 F.3d 1119, 1129 (D.C. Cir. 2015). The Court may also consider
“documents attached as exhibits or incorporated by reference in the complaint.” Ward v. D.C.
Dep’t of Youth Rehab. Servs., 768 F. Supp. 2d 117, 119 (D.D.C. 2011) (internal quotation marks
omitted) (quoting Gustave-Schmidt v. Chao, 226 F. Supp. 2d 191, 196 (D.D.C. 2002)).

                                                  2
 
 


41; see also Compl., Attach. at 1–22, ECF No. 1-1 (docket of state court proceeding).4 Mr.

Lemon filed for divorce from Ms. Mosley on May 5, 2009, in the Circuit Court for Howard

County, Maryland. See Compl., Attach. at 6. During the state court proceeding, Ms. Wallace

entered an appearance on behalf of Ms. Mosley on July 10, 2009. See Compl., Attach. at 2; see

also Compl. ¶ 62 (alleging that Ms. Mosley hired Ms. Wallace). A judgment of divorce was

entered on April 28, 2010. See Compl., Attach. at 9.

       On August 3, 2010, Mr. Lemon filed a pro se petition to modify the terms of custody and

visitation. See Compl., Attach. at 10. A custody hearing was held on January 25, 2011. See

Compl., Attach. at 3. Ms. Wiley states that she entered an appearance with the court and

represented Mr. Lemon at that hearing. See Def. Wylie Mem. Supp. Mot. Dismiss Verified

Compl. (“Wylie Mem.”) at 2, ECF No. 9-1. The docket indicates that Ms. Wiley’s appearance

was formally entered on February 2, 2011. See Compl., Attach. at 1, 12. The day of the custody

hearing, Judge Kramer—who was a Master at the time—issued factual findings and

recommended that custody of the minor child be granted to Ms. Mosley. See generally Wiley

Mot. Dismiss, Ex. 1, ECF No. 9-1; see also Compl. ¶ 39−40; Compl., Attach. at 12. On February

17, 2011, Judge McCrone issued an order for modification of custody, incorporating then-Master

Kramer’s report and granting custody of the child to Ms. Mosley. See generally Wiley Mot.

Dismiss, Ex. 2; see also Compl. ¶ 41; Compl., Attach. at 12.5



       4
         Mr. Lemon has identified some of the documents attached to his Complaint with
handwritten exhibit numbers. For clarity, the Court’s citations to documents attached to the
Complaint will refer to the page numbers automatically created by the Court’s Electronic Case
Filing system.
       5
         Because Mr. Lemon specifically refers to Judge Kramer’s Report and Recommendation
and Judge McCrone’s Order in his Complaint, see, e.g., Compl. ¶¶ 39−41, the Court may
consider those documents when resolving the motions to dismiss without converting them into
motions for summary judgment, see Banneker Ventures, LLC, 798 F.3d at 1133 (citing 5A
                                                3
 
 


       On March 19, 2012, Mr. Lemon was found in contempt for failure to pay child support

and was ordered to report to the Howard County Detention Center on April 23, 2012. See

Compl., Attach. at 15. Mr. Lemon paid the purge amount before April 23, 2012, and the

commitment order was withdrawn. See Compl., Attach. at 15. Mr. Lemon then proceeded to file

a range of motions with the court. See Compl., Attach. at 15−19. On August 19, 2013, the court

issued an order enjoining Mr. Lemon from further filing, unless he requested leave. See Compl.,

Attach. at 19. In 2015, Mr. Lemon sought leave to file a motion voiding Judge Kramer’s custody

order and challenging the Court’s jurisdiction to issue that order. See Wallace Mot. Dismiss, Ex.

3. In an order dated December 7, 2015, and entered on December 22, 2015, Judge Gelfman

denied Mr. Lemon’s request for leave. See Wallace Mot. Dismiss, Ex. 3. Thereafter, The

Maryland Court of Appeals denied Mr. Lemon’s petition for a writ of certiorari on March 28,

2016. See Compl., Attach. at 44. The Maryland Court of Special Appeals also denied as moot

Mr. Lemon’s appeal on September 26, 2016. See Compl., Attach. at 42–43.6

                                     B. Mr. Lemon’s Claims

       From the outset, the Court notes that a pro se complaint will be construed liberally and is

held to “less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). Mr.

Lemon’s Complaint is occasionally difficult to follow. Nevertheless, it is clear that the Maryland

court’s decision to award primary custody of Mr. Lemon and Ms. Mosley’s child to its mother is

at the root of Mr. Lemon’s claims.



Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1327 (4th ed.
2014)).
       6
        The most up-to-date docket provided by any party does not indicate that the state
proceeding has been closed. See State Defs.’ Mot. Dismiss, Ex. 2 at 25, ECF No. 7-3.

                                                4
 
 


       Mr. Lemon’s lengthy Complaint includes two Counts. In brief, Count I alleges that State

Defendants conspired to harm Mr. Lemon and deprive him of his constitutional rights. See

Compl. ¶¶ 8−17. More specifically, Mr. Lemon alleges that State Defendants conspired to

interfere with his civil rights in violation of 42 U.S.C. § 1985(3). This claim is related to the legal

proceedings that Mr. Lemon alleges improperly denied him of custody of his child. See Compl.

¶¶ 25−29, 31−32. Mr. Lemon contends that State Defendants willfully neglected and ignored the

law in connection with that proceeding. See Compl. ¶¶ 25−30, 47.

       Count II alleges that Ms. Mosley, Ms. Wallace, and Ms. Wylie abused legal process to

harm Mr. Lemon. See Compl. ¶ 61. Mr. Lemon alleges that Ms. Mosley “employed [Ms.]

Wallace to use a legal process to persuade [Judge] Kramer to violate the [U]nited States

Constitution, Federal and State Laws by depriving [Mr. Lemon] of parental rights.” See Compl. ¶

62. Among other harms, Mr. Lemon alleges that Defendants’ “extreme and outrageous conduct”

has caused him emotional distress and a loss of consortium. See Compl. ¶ 70.

       Finally, Mr. Lemon’s Complaint makes repeated reference to fraud. Specifically, the

Complaint alleges that “[p]rocedurally speaking, it is fraud . . . for [Maryland law, the Federal

Rules of Civil Procedure, and the Constitution] to be ignored by [Defendants]” and “for a

[p]arent to go from being the primary caregiver . . . to being forced to only see their [c]hild four

[] days per month and having no say in the [c]hild’s life.” Compl. ¶ 47−48; see also Compl. ¶ 50

(“Fraud is upon the Circuit Court for Howard County.”).

                               C. Defendants’ Motions to Dismiss

       In a series of separate motions, all Defendants move to dismiss. First, State Defendants,

who include Judge Kramer, Judge McCrone, Judge Gelfman, Governor Hogan, Attorney General

Frosh, and Secretary Malhotra, move to dismiss. See generally State Md. Defs.’ Mot. Dismiss



                                                  5
 
 


Compl. Or Summ. J. (“State Defs.’ Mot. Dismiss”), ECF No. 7. State Defendants argue that Mr.

Lemon’s Complaint should be dismissed because this Court lacks personal jurisdiction over State

Defendants, because the Rooker–Feldman doctrine deprives this Court of subject matter

jurisdiction, because the Eleventh Amendment bars Mr. Lemon’s claims, because judicial

immunity bars claims against the judicial defendants, and because the Complaint fails to state a

claim upon which relief can be granted. See generally Mem. Supp. State Md. Defs.’ Mot.

Dismiss Compl. Or Summ. J. (“State Defs.’ Mem.”), ECF No. 7-1.

       Ms. Wallace, an attorney, filed a pro se motion to dismiss. See generally Def. Wallace

Mot. Dismiss Verified Compl. (“Wallace Mot. Dismiss”), ECF No. 8. Ms. Wallace argues that

Mr. Lemon’s Complaint should be dismissed because this Court lacks personal jurisdiction over

Ms. Wallace, because the Rooker–Feldman doctrine deprives this Court of subject matter

jurisdiction, because the District of Columbia is not the proper venue, because Ms. Wallace has

not been properly served, and because the Complaint fails to state a claim for relief. See

generally Def. Wallace Mem. Supp. Mot. Dismiss Verified Compl. (“Wallace Mem.”), ECF No.

8-1.

       Ms. Wylie, an attorney, filed a pro se motion to dismiss. See generally Def. Wylie Mot.

Dismiss Verified Compl. (“Wallace Mot. Dismiss”), ECF No. 9. Ms. Wylie argues that Mr.

Lemon’s Complaint should be dismissed because this Court lacks personal jurisdiction over Ms.

Wylie, because the Rooker–Feldman doctrine deprives this Court of subject matter jurisdiction,

because the District of Columbia is not the proper venue, and because Ms. Wylie has not been




                                                 6
 
 


properly served. See generally Wylie Mem. Mr. Lemon concedes that dismissal of Ms. Wylie is

appropriate.7

       Ms. Mosley, who is not an attorney, filed a pro se motion to dismiss. See generally Def.

Mosley Mot. Dismiss Verified Compl. (“Mosley Mot. Dismiss”), ECF No. 14. Ms. Mosley’s

motion is not supported by any memorandum or brief. Id. Instead, Ms. Mosley states that she

“incorporates . . . any and all arguments made on behalf of her co-defendants.”8 Id. ¶ 5.

Specifically, Ms. Mosley briefly states that Mr. Lemon’s Complaint should be dismissed because

this Court lacks personal jurisdiction over Ms. Mosley, because the Rooker–Feldman doctrine

deprives this Court of subject matter jurisdiction, because the District of Columbia is not the

proper venue, and because Ms. Mosley has not been properly served. Id. ¶ 1–4.

                               D. Mr. Lemon’s Pending Motions

       Mr. Lemon has filed several motions that are currently pending before the Court. First,

Mr. Lemon has filed two motions requesting to file “Settlement Statement[s]” under seal. See

generally Pl.’s Mot. Seal (Oct. 31, 2017), ECF No. 15; Pl.’s Mot. Seal (Sept. 5, 2017), ECF No.

20. Second, Mr. Lemon filed an omnibus motion seeking a range of relief. See generally Pl.’s

Mot. Entry Default; Mot. Summ. J.; Mot. Decl. J.; Mot. Three-Judge Court; & Mot. Prospective



       7
         After Ms. Wiley filed a motion to dismiss, see Wiley Mot. Dismiss, Mr. Lemon agreed
to voluntarily dismiss Ms. Wiley from the case. See Pl.’s Resp. Bonnie Wylie Mot. ¶¶ 9−10,
ECF No. 17. Mr. Lemon states that “Ms. Wiley has alleged a defense that entitles her to be
dismissed from the Complaint.” Id. ¶ 9. Mr. Lemon therefore concludes that “Bonnie Wylie is
hereby voluntarily dismiss[ed] from this action.” Id. ¶ 10. In light of Mr. Lemon’s response, the
Court will dismiss all claims against Ms. Wylie and will not address the merits of Ms. Wylie’s
Motion to Dismiss.
       8
          The Court notes that the Local Civil Rules require that “[e] ach motion shall include or
be accompanied by a statement of the specific points of law and authority that support the
motion.” LCvR 7. Nevertheless, the Court would dismiss Mr. Lemon’s claims sua sponte for
failure to state a claim, so Ms. Mosley’s failure to file a more detailed memorandum is irrelevant.
See infra Part III.E.

                                                 7
 
 


Injunctive Relief (“Pl.’s Omnibus Mot.”), ECF No. 11. That motion seeks an entry of default

against Ms. Mosely for failing to respond to the Complaint, as well as orders from this Court

granting summary judgment in favor of Mr. Lemon, granting a declaratory judgment in favor of

Mr. Lemon, granting an injunction, and placing this matter before a three-judge Court. Id. ¶¶ 3,

8, 11−13. Third, Mr. Lemon’s responses to both State Defendants’ and Ms. Wallace’s motions to

dismiss are also styled as motions. See generally Pl.’s Resp. State Defs.’ Mot., ECF No. 12

(including a motion to strike, motion for service of summons, motion to admit supplemental

affidavit and exhibits, motion for default, motion for summary judgment, motion for declaratory

judgment, motion for appointment three-judge court, and motion for an injunction); Pl.’s Resp.

Wallace Mot., ECF No. 13 (including a range of similar motions). Finally, Mr. Lemon filed a

motion seeking to compel mediation. See generally Pl.’s Mot. Mediation, ECF No. 18. None of

the Defendants have responded to these motions.9


                                        III. DISCUSSION

       For the reasons explained below, the Court will grant Defendants’ motions to dismiss on

a number of grounds. First, the Court does not have personal jurisdiction over Defendants and

the District of Columbia is not the proper venue for Mr. Lemon’s claims. Instead of attempting to

remedy those issues by transferring the case to the District of Maryland, the Court finds that it is

in the interest of justice to dismiss the Complaint because the Court finds that, in any event, Mr.

Lemon has failed to state a claim. Finally, the Court denies Mr. Lemon’s pending motions.




       9
        On April 24, 2017, Mr. Lemon also filed an additional “Closing Argument” that further
addresses the merits of his claims. See generally Pl.’s Closing Argument, ECF No. 19.

                                                 8
 
 


                                     A. Personal Jurisdiction

       Each of the Defendants moves to dismiss Mr. Lemon’s Complaint pursuant to Federal

Rule of Civil Procedure 12(b)(2) for lack of personal jurisdiction. See State Defs.’ Mem. at 5–8;

Wallace Mem. at 6; Mosley Mot. Dismiss ¶ 2. The Court finds that Mr. Lemon has not met his

burden of establishing the Court’s jurisdiction over any Defendant. Accordingly, this Court lacks

personal jurisdiction over all Defendants.

                                   1. Applicable Legal Standard

       The plaintiff bears the burden of establishing that a court has personal jurisdiction over

the defendants. See FC Inv. Grp. LC v. IFX Mkts., Ltd., 529 F.3d 1087, 1091 (D.C. Cir. 2008).

Although factual discrepancies in the record must be resolved in favor of the plaintiff, a court

need not accept the plaintiff's “conclusory statements” or “bare allegations” regarding the

defendant’s actions in a selected forum. GTE New Media Servs. Inc. v. BellSouth Corp., 199 F.3d
1343, 1349 (D.C. Cir. 2000).

       There are two types of personal jurisdiction: “general or all-purpose jurisdiction, and

specific or case-linked jurisdiction.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564
U.S. 915, 919 (2011). General jurisdiction applies regardless of the nature of the claim, but it is

only available based on “a limited set of affiliations with a forum.” Daimler AG v. Bauman, 134
S. Ct. 746, 760 (2014). “For an individual, the paradigm forum for the exercise of general

jurisdiction is the individual’s domicile . . . .” Id. at 760 (quoting Goodyear, 564 U.S. at 924).

Under D.C. law, there is general jurisdiction over a defendant who is “domiciled in, organized




                                                  9
 
 


under the laws of, or maintaining his or its principal place of business in” the District. D.C. Code

§ 13-422.10

       “To establish personal jurisdiction over a non-resident, a court must engage in a two-part

inquiry: A court must first examine whether jurisdiction is applicable under the state’s long-arm

statute and then determine whether a finding of jurisdiction satisfies the constitutional

requirements of due process.” GTE New Media Servs. Inc., 199 F.3d at 1347. The District of

Columbia long-arm statute provides that a District of Columbia court has personal jurisdiction

over any person as to a claim for relief arising from the person’s:

       (1) transacting any business in the District of Columbia; (2) contracting to supply
       services in the District of Columbia; (3) causing tortious injury in the District of
       Columbia by an act or omission in the District of Columbia; (4) causing tortious
       injury in the District of Columbia by an act or omission outside the District of
       Columbia if he regularly does or solicits business, engages in any other persistent
       course of conduct, or derives substantial revenue from goods used or consumed,
       or services rendered, in the District of Columbia . . . (7) martial or parent and
       child relationship in the District of Columbia [if other conditions are met] . . . .

D.C. Code § 13-423(a). Subsection (b) qualifies the reach of the statute by noting that “[w]hen

jurisdiction over a person is based solely upon this section, only a claim for relief arising from

acts enumerated in this section may be asserted against him.” Id. § 13-423(b).

       Next, Due Process requires a plaintiff to demonstrate “‘minimum contacts’ between the

defendant and the forum state such that ‘the maintenance of the suit does not offend traditional

notions of fair play and substantial justice.’” GTE New Media Servs. Inc., 199 F.3d at 1347

(quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). These minimum contacts must

be grounded in “some act by which the defendant purposefully avails [himself] of the privilege



       10
         Mr. Lemon has not alleged any facts that would establish general personal jurisdiction
over any of the Defendants. Instead, Mr. Lemon alleges that each of the Defendants is a resident
of Maryland. See Compl. at 1–2 (noting the Maryland addresses of the named defendants).

                                                 10
 
 


of conducting activities with the forum state, thus invoking the benefits and protections of its

laws.” Asahi Metal Indus. v. Super. Ct. of Cal., 480 U.S. 102, 109 (1987). In short, “the

defendant’s conduct and connection with the forum state [must be] such that he should

reasonably anticipate being haled into court there.” GTE New Media Servs. Inc., 199 F.3d at

1347 (quoting World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980)).

                                            2. Analysis

       The Court first considers State Defendants’ motion to dismiss for lack of personal

jurisdiction. See State Defs.’ Mem. at 5–8. Mr. Lemon’s Complaint alleges that each of the State

Defendants is a resident of Maryland. See Compl. 1–2. State Defendants also identify

requirements in state law that require State Defendants to reside in the state. See State Defs.’

Mem. at 6. For instance, the Maryland Constitution requires all judges to “be citizens of the

State of Maryland” and to reside in the jurisdiction where they are “elected or appointed.” Md.

Const. art. IV, § 2. The Maryland Constitution also requires the Governor to “have been a

resident and registered voter of the State for five years . . . immediately preceding his election,”

Md. Const. art. II, § 5, and, similarly, the Attorney General must be “a citizen of the state” who

has “resided and practiced Law in [the] State for at least ten years,” Md. Const. art. V, § 4.

Although State Defendants have not identified any similar provision with regard to the Secretary

of Human Resources, Secretary Malhotra has submitted an affidavit stating that, during his

“tenure as Secretary of DHR, [his] primary residence has been in the State of Maryland,” and

during that time he has “not transact[ed] personal or professional business in the District of

Columbia.” Affidavit of Sam Malhotra ¶¶ 4−5, ECF No. 7-2.

       Mr. Lemon’s Complaint does not allege otherwise. In fact, the Complaint makes no

allegations connecting State Defendants to the District of Columbia, either generally or in



                                                 11
 
 


specific connection to his claims. To the contrary, the alleged acts giving rise to Mr. Lemon’s

Complaint all took place in Maryland or involved the exercise of authority under Maryland law.

See, e.g., Compl. ¶¶ 25–28, 30–32, 39–41, 60. Even making all reasonable inferences in Mr.

Lemon’s favor, the Court finds that Mr. Lemon has failed to allege—much less meet his burden

to show—that the District of Columbia’s long-arm statute applies to State Defendants or that this

Court’s exercise of personal jurisdiction would satisfy the principles of constitutional Due

Process. See GTE New Media Servs. Inc., 199 F.3d at 1347.

       Second, the Court considers Ms. Wallace’s motion to dismiss for lack of personal

jurisdiction. See Wallace Mem. at 6. In her pro se filing, Ms. Wallace states that she “has resided

in the same home in Baltimore County, Maryland since 1989, has her business organized under

the law of the State of Maryland and has maintained her sole place of business in Baltimore

County, Maryland since finishing law school in 1993.” Wallace Mem. at 6. Ms. Wallace also

states that she is a member of the Maryland State Bar, but “has never been a member of the

District of Columbia bar and does not practice in the District of Columbia,” with one brief

exception in 2000. See Wallace Mem. at 6 & n.1. Again, Mr. Lemon makes no allegations to the

contrary. Mr. Lemon alleges that Ms. Wallace is a resident of Maryland, see Compl. at 2, and all

of his factual allegations related to Ms. Wallace took place in Maryland, see, e.g., Compl. ¶¶ 62,

65–69. Even making all reasonable inferences in Mr. Lemon’s favor, the Court finds that Mr.

Lemon has failed to allege—much less meet his burden to show—that the District of Columbia’s

long-arm statute applies to Ms. Wallace or that this Court’s exercise of personal jurisdiction

would satisfy the principles of constitutional Due Process. See GTE New Media Servs. Inc., 199
F.3d at 1347.




                                                12
 
 


       Third, the Court considers Ms. Mosley’s motion to dismiss for lack of personal

jurisdiction. See Mosley Mot. Dismiss ¶ 2. Ms. Mosley has simply asserted this issue, without

providing any arguments or affidavits in support. See Mosley Mot. Dismiss ¶ 2. Nevertheless, it

is Mr. Lemon who bears the burden of establishing the Court’s personal jurisdiction over Ms.

Mosley. See FC Inv. Grp. LC, 529 F.3d at 1091. In fact, Mr. Lemon alleges that Ms. Mosley is a

resident of Maryland. See Compl. at 2. Mr. Lemon has made no other allegations about Ms.

Mosley’s connections to the District of Columbia, whether in general, or in connection to his

claims here. See generally Compl. And again, all of Mr. Lemon’s factual allegations related to

Ms. Mosley took place in Maryland, not the District of Columbia. See, e.g., Compl. ¶¶ 62–64.

Even making all reasonable inferences in Mr. Lemon’s favor, the Court finds that Mr. Lemon has

failed to allege—much less meet his burden to show—that the District of Columbia’s long-arm

statute applies to Ms. Mosley or that this Court’s exercise of personal jurisdiction would satisfy

the principles of constitutional Due Process. See GTE New Media Servs. Inc., 199 F.3d at 1347.

       Finally, Mr. Lemon argues that Defendants consented to this Court’s exercise of personal

jurisdiction. Specifically, Mr. Lemon contends that Defendants “have implied consent by failing

to appear before this Honorable Court specially, as they have appeared generally in submission

to personal jurisdiction of this Court.” See Pl.’s Resp. State Defs.’ Mot. ¶ 2, ECF No. 12; Pl.’s

Resp. Wallace Mot. ¶ 2, ECF No. 13. But this Court has long recognized that special

appearances are no longer required in order to oppose personal jurisdiction. See Frye v. Batavia

(N.Y.) Veterans Admin. Emp. Fed. Credit Union No. 189, 8 F.R.D. 334, 336 (D.D.C. 1943). This

outcome is dictated by Federal Rule of Civil Procedure 12(b), which states that “[n]o defense or

objection,” including lack of personal jurisdiction, “is waived by joining it with one or more

other defenses or objections in a responsive pleading or in a motion.” Fed. R. Civ. P. 12(b). For



                                                13
 
 


these reasons, Defendants have not waived their right to challenge this Court’s personal

jurisdiction by appearing before the Court to file a motion to dismiss. Thus, the Court concludes

that it lacks personal jurisdiction over each of the remaining Defendants.11

                                              B. Venue

       Ms. Wallace and Ms. Mosley also argue that there is no basis for venue in the District of

Columbia and that Mr. Lemon’s Complaint should be dismissed pursuant to Federal Rule of

Civil Procedure 12(b)(3). See Wallace Mem. at 7; Mosley Mot. Dismiss ¶ 3. Even accepting Mr.

Lemon’s allegations as true and drawing all reasonable inferences in his favor, the Court finds

that there is no basis for venue in the District of Columbia.

                                   1. Applicable Legal Standard

       Under Federal Rule of Civil Procedure 12(b)(3), a party may file a motion to dismiss for

improper venue. Fed. R. Civ. P. 12(b)(3). “To prevail on a motion to dismiss for improper venue,

. . . the defendant must present facts that will defeat the plaintiff’s assertion of venue.” Ananiev v.

Wells Fargo Bank, N.A., 968 F. Supp. 2d 123, 129 (D.D.C. 2013) (internal citation omitted). The

plaintiff bears the burden of proving that venue is proper, see Myers v. Holiday Inns, Inc., 915 F.

Supp. 2d 136, 144 (D.D.C. 2013), because “it is the plaintiff’s obligation to institute the action in

a permissible forum . . . .” McCain v. Bank of America, 13 F. Supp. 3d 45, 51 (D.D.C. 2014)

(quoting Williams v. GEICO Corp., 792 F. Supp. 2d 58, 62 (D.D.C. 2011)).

       In determining whether a venue is proper, “a court should accept the plaintiff’s well-pled

factual allegations as true, resolve any factual conflicts in the plaintiff’s favor, and draw all


       11
           Ms. Wallace and Ms. Mosley both argue that this Court lacks personal jurisdiction over
them because Mr. Lemon failed to properly serve the summons and Complaint. See Wallace
Mem. at 8–9; Mosley Mot. Dismiss ¶ 4. Because the Court determines that it lacks personal
jurisdiction over Ms. Wallace and Ms. Mosley, even if they were properly served, there is no
need to address this issue.

                                                  14
 
 


reasonable inferences in favor of the plaintiff.” Myers, 915 F. Supp. 2d at 144 (citing Hunter v.

Johanns, 517 F. Supp. 2d 340, 343 (D.D.C. 2007)). The court need not, however, accept a

plaintiff’s legal conclusions as true. See 2215 Fifth St. Assocs. v. U-Haul Int’l, Inc., 148 F. Supp.
2d 50, 54 (D.D.C. 2001).

                                             2. Analysis

       The applicable general venue statute, 28 U.S.C. § 1391(b)(1), provides three bases for

venue. First, venue is proper in a “judicial district in which any defendant resides, if all

defendants are residents of the State in which the district is located.” 28 U.S.C. § 1391(b)(1).

Here, it is uncontested that none of the Defendants are residents of the District of Columbia.

Instead, Mr. Lemon alleges that all the Defendants are residents of Maryland. See Compl. at 1–2.

       Second, venue is proper in “a judicial district in which a substantial part of the events or

omissions giving rise to the claim occurred, or a substantial part of property that is the subject of

the action is situated.” 28 U.S.C. § 1391(b)(2). According to the Complaint, none of the alleged

actions committed by the Defendants occurred in the District of Columbia. See generally Compl.

To the contrary, Mr. Lemon alleges that acts giving rise to his claims took place in Maryland.

See Compl. ¶¶ 25, 28, 30, 32.

       Finally, if no other district is appropriate, venue is proper in “any judicial district in

which any defendant is subject to the court’s personal jurisdiction with respect to such action.”

28 U.S.C. § 1391(b)(3). Here, there is another district that would clearly be appropriate to hear

this matter—the District of Maryland. All Defendants and Mr. Lemon allegedly reside in

Maryland and the alleged acts forming the basis of Mr. Lemon’s Complaint also occurred in

Maryland. See generally Compl. In short, the Complaint alleges no connection to the District of

Columbia. None of the statutory bases for venue apply and venue is improper in this District.



                                                  15
 
 


                              C. Transfer to the District of Maryland

        Having determined that the Court lacks personal jurisdiction over Defendants and that

this District is not the proper venue for this action, the Court must determine whether to dismiss

Mr. Lemon’s Complaint or transfer the case. In his Complaint, Mr. Lemon requests that the case

be transferred to the District of Maryland if this Court finds that venue is improper. See Compl. ¶

3. But, for the reasons set forth below, the Court finds that transfer is not in the interest of justice.

        Under 28 U.S.C. § 1406(a), a district court shall dismiss an action filed in an improper

venue or, if it is “in the interest of justice, transfer such case to any district . . . in which it could

have been brought.” The D.C. Circuit has explained that “[t]he decision whether a transfer or a

dismissal is in the interest of justice . . . rests within the sound discretion of the district court.”

Naartex Consulting Corp. v. Watt, 722 F.2d 779, 789 (D.C. Cir. 1983). Transfer is generally

appropriate when procedural obstacles, such as lack of personal jurisdiction or improper venue,

“impede an expeditious and orderly adjudication . . . on the merits.” Sinclair v. Kleindienst, 711
F.2d 291, 293–94 (D.C. Cir. 1983) (quoting Goldlawr, Inc. v. Heiman, 369 U.S. 463, 466–67

(1962)). While “[a]s a general matter, a transfer of the case is favored over a dismissal,”

Murdoch v. Rosenberg & Assocs., LLC, 875 F. Supp. 2d 6, 11 (D.D.C. 2012) (quoting Jones v.

United States, 820 F. Supp. 2d 58, 61 (D.D.C. 2011)), dismissal is appropriate where the

plaintiff’s claims have “obvious substantive problems,” Laukus v. United States, 691 F. Supp. 2d
119, 127 (D.D.C. 2010); see also Buchanan v. Manley, 145 F.3d 386, 389 n.6 (D.C. Cir. 1998)

(finding no abuse of discretion where district court dismissed claims rather than transferring in

light of “substantive problems” with the claims); Roman-Salgado v. Holder, 730 F. Supp. 2d
126, 131 (D.D.C. 2010) (dismissing rather than transferring case for improper venue where “it




                                                    16
 
 


appears that the complaint in its current form would likely face dismissal without prejudice for

failure to state a claim”).

        The Court finds that it is not in the interest of justice to transfer this case because there

are “substantive problems” with the Complaint, which, in its current form, would face dismissal.

See Buchanan, 145 F.3d at 389 n.6; Laukus, 691 F. Supp. 2d at 127; Roman-Salgado, 730 F.

Supp. 2d at 131. Specifically, the Court finds that the Complaint fails to state a claim.12 See infra

Parts III.D–E. Therefore, the Court will dismiss the claims against all Defendants because this

District is not the proper venue, this Court lacks personal jurisdiction over Defendants, and

transfer would not be in the interest of justice.

                                    D. Failure to State a Claim

        Each of the Defendants move to dismiss Mr. Lemon’s claims pursuant to Federal Rule of

Civil Procedure 12(b)(6) for failure to state a claim upon which relief can be granted. The

various Defendants, however, make different arguments in support of their positions. State

Defendants argue that Mr. Lemon’s civil conspiracy claim—Count I—is impermissibly vague

and fails to allege all elements of the cause of action. See State Defs.’ Mem. at 14–15. Ms.

Wallace asserts that Mr. Lemon fails to state a claim against her because Maryland law

recognizes a privilege for attorneys representing an opposing party during litigation. See Wallace

Mem. at 9–10. Ms. Mosley does not explicitly refer to Federal Rule 12(b)(6), but she claims to

incorporate by reference all arguments made by other Defendants in their motions to dismiss. See

Mosley Mot. Dismiss ¶ 5.



        12
          Defendants also raise additional substantive arguments, including that the Rooker–
Feldman doctrine deprives this Court of subject matter jurisdiction and that the Eleventh
Amendment bars Mr. Lemon’s claims. Although the Court need not reach those arguments here,
those issues could potentially provide another basis for dismissal.

                                                    17
 
 


          Seeking to construe Mr. Lemon’s pro se Complaint in the most favorable light, the Court

will consider whether his allegations state a claim upon which relief could be granted. But, under

Rule 12(b)(6), the Court may also dismiss a claim on its own initiative if the plaintiff “cannot

possibly win relief.” See Best v. Kelly, 39 F.3d 328, 331 (D.C. Cir. 1994) (quoting Baker v.

Director, U.S. Parole Comm’n, 916 F.2d 725, 726 (D.C. Cir. 1990) (per curiam)); see also 5B

Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1357 (3d ed. 2016)

(“[T]he district judge on his or her own initiative may note the inadequacy of the complaint and

dismiss it for failure to state a claim as long as the procedure employed is fair to the parties.”).

Therefore, although Defendants have not specifically addressed all of Mr. Lemon’s claims, as the

Court understands them, the Court will dismiss those claims if Mr. Lemon cannot possibly win

relief.


                                    1. Applicable Legal Standard

          The Federal Rules of Civil Procedure require that a complaint contain “a short and plain

statement of the claim” to give the defendant fair notice of the claim and the grounds upon which

it rests. Fed. R. Civ. P. 8(a)(2); accord Erickson, 551 U.S. at 93. A motion to dismiss under Rule

12(b)(6) does not test a plaintiff’s ultimate likelihood of success on the merits; rather, it tests

whether a plaintiff has properly stated a claim. See Scheuer v. Rhodes, 416 U.S. 232, 236 (1974),

abrogated on other grounds by Harlow v. Fitzgerald, 457 U.S. 800 (1982). A court considering

such a motion may “consider attachments to the complaint as well as the allegations contained in

the complaint itself,” English v. District of Columbia, 717 F.3d 968, 971 (D.C. Cir. 2013), and

should presume that the complaint’s factual allegations are true, construing them liberally in the

plaintiff’s favor, see, e.g., United States v. Philip Morris, Inc., 116 F. Supp. 2d 131, 135 (D.D.C.

2000).


                                                  18
 
 


        Nevertheless, “[t]o survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). This means that a plaintiff’s factual allegations “must be enough to raise a right to relief

above the speculative level, on the assumption that all the allegations in the complaint are true

(even if doubtful in fact).” Twombly, 550 U.S. at 555–56 (citations omitted). “Threadbare recitals

of the elements of a cause of action, supported by mere conclusory statements,” are therefore

insufficient to withstand a motion to dismiss. Iqbal, 556 U.S. at 678. A court need not accept a

plaintiff’s legal conclusions as true, see id., nor must a court presume the veracity of the legal

conclusions that are couched as factual allegations, see Twombly, 550 U.S. at 555.

        A court cannot consider matters outside the pleadings in deciding a motion under Rule

12(b)(6), but it may consider “documents attached as exhibits or incorporated by reference in the

complaint.” Ward v. D.C. Dep’t of Youth Rehab. Servs., 768 F. Supp. 2d 117, 119 (D.D.C. 2011)

(internal quotation marks omitted) (quoting Gustave-Schmidt v. Chao, 226 F. Supp. 2d 191, 196

(D.D.C. 2002)). Further, a pro se plaintiff’s pleadings must be “considered in toto” to determine

whether they “set out allegations sufficient to survive dismissal.” Brown v. Whole Foods Mkt.

Grp., Inc., 789 F.3d 146, 151 (D.C. Cir. 2015) (reversing the district court because it failed to

consider allegations found in a pro se plaintiff’s opposition to a motion to dismiss). However,

even a pro se plaintiff, “must plead ‘factual matter’ that permits the court to infer ‘more than the

mere possibility of misconduct.’” Mazza v. Verizon Wash. DC, Inc., 852 F. Supp. 2d 28, 33

(D.D.C. 2012) (quoting Atherton v. D.C. Office of Mayor, 567 F.3d 672, 688 (D.C. Cir. 2009)).




                                                   19
 
 


                                             2. Analysis

        Mr. Lemon’s Complaint contains a list of disjointed and ambiguous allegations. The

Court, however, seeks to draw out Mr. Lemon’s claims and construe his pro se Complaint

liberally.

                                           a. Conspiracy

        Mr. Lemon’s core claim is that Defendants conspired to deprive Mr. Lemon of his civil

rights. See Compl. at 3 (“This is a civil rights action demanding declaratory and injunctive relief”

against various Defendants “for depriving the Complainant, under color of statute and regulation,

of rights, privilege and immunities secured by the Constitution and Laws of the United States.”).

Specifically, Mr. Lemon brings a conspiracy claim pursuant to 42 U.S.C. § 1985(3). See Compl.

at 3, ¶ 17; Pl.’s Resp. State Defs.’ Mot. ¶ 8.

        Section 1985(3) provides a cause of action against two or more persons who participate

in a conspiracy motivated by class-based discriminatory animus. See 42 U.S.C. § 1985(3); see

also Griffin v. Breckenridge, 403 U.S. 88, 96–102 (1971) (examining the meaning of § 1985(3)).

To state a claim under § 1985(3), Mr. Lemon must allege “(1) a conspiracy; (2) for the purpose

of depriving, either directly or indirectly, any person or class of persons of the equal protection

of the laws, . . . and (3) an act in furtherance of the conspiracy; (4) whereby a person is either

injured in her person or property or deprived of any right or privilege of a citizen of the United

States.” Atherton, 567 F.3d at 688 (alteration in original) (quoting Martin v. Malhoyt, 830 F.2d
237, 258 (D.C. Cir. 1987)). In this case, Mr. Lemon fails to state a claim because he has failed to

adequately allege any conspiracy.

        Despite its considerable length, Mr. Lemon’s Complaint offers precious little in the way

of factual support for a conspiracy. To state a civil conspiracy, a plaintiff must allege “(1) an



                                                 20
 
 


agreement between two or more persons; (2) to participate in an unlawful act, or a lawful act in

an unlawful manner; (3) an injury caused by an unlawful overt act performed by one of the

parties to the agreement; (4) which overt act was done pursuant to and in furtherance of the

common scheme.” Halberstam v. Welch, 705 F.2d 472, 477 (D.C.Cir.1983) (internal citation

omitted). Here, Mr. Lemon alleges that Judge Kramer issued factual findings and recommended

that custody of the minor child be granted to Ms. Mosley. See Wiley Mot. Dismiss, Ex. 1; see

also Compl. ¶ 39−40. Judge McCrone incorporated then-Master Kramer’s report and granted

custody of the child to Ms. Mosley. See Wiley Mot. Dismiss, Ex. 2; see also Compl. ¶ 41.

Thereafter, Judge Gelfman refused to grant Mr. Lemon leave to file a motion challenging Judge

Kramer’s report and recommendation. See Compl ¶ 30; Compl. Attach at 19–20. According to

Mr. Lemon, each of these rulings was, for various reasons, erroneous and ultimately resulted in

the contravention of his civil rights. See Compl. ¶¶ 39–56. In addition, Mr. Lemon alleges that

Governor Hogan, Attorney General Frosh, and Secretary Malhotra had “full knowledge of []

Constitutional violations that [were] taking place and [] failed to act to prevent them.” Compl. ¶

32. For all of this, Mr. Lemon concludes that the State Defendants necessarily “conspir[ed] with

[their] co-defendants to deprive the Complainant of rights secured by the Constitution[s] and

Federal Law by not equally protecting the Complainant.” Compl. ¶¶ 25, 27, 29, 31, 32, 57 (fifth

alteration in original). But nowhere in his Complaint or his other filings does Mr. Lemon plead

facts demonstrating that there was any agreement among any of the State Defendants to do

anything, let alone a conspiracy to violate Mr. Lemon’s constitutional rights.

       Mr. Lemon’s bare allegation that the State Defendant’s must necessarily have

“conspire[ed]” is insufficient to withstand a motion to dismiss. Indeed, courts in this Circuit

have repeatedly held that “[t]he mere repetition of a conclusory statement that a conspiracy exists



                                                21
 
 


and that all the alleged events occurred as a result of a conspiracy are insufficient as a matter of

law.” Bush v. Butler, 521 F. Supp. 2d 63, 69 (D.D.C. 2007); see also Brady v. Livingood, 360
F. Supp. 2d 94 (2004) (“A plaintiff must set forth more than just conclusory allegations of an

agreement to sustain a claim of conspiracy against a motion to dismiss.”); Graves v. United

States, 961 F. Supp. 314, 321 (D.D.C. 1997) (dismissing claim where plaintiff merely alleged

that his former employer “colluded” with the Department of Education to keep him

underemployed, without putting forth “any facts showing the existence or establishment of an

agreement”); Estate of Phillips v. District of Columbia, 257 F. Supp. 2d 69, 83 (D.D.C. 2003)

(dismissing claim where plaintiffs failed to specify that defendants “acted in concert”). Rather, a

plaintiff must “set forth facts making the existence of a conspiracy plausible.” Thorp v. District

of Columbia, 142 F. Supp. 3d 132, 144 (D.D.C. 2015) (citing Kenley v. District of Columbia, 83
F. Supp. 3d 20, 30 (D.D.C. 2015)). Thus, for example, in Bush v. Butler, 521 F. Supp. 2d at 69,

the court found that the “[p]laintiff’s claim that there was an agreement between the defendants

[was] deficient” because the “plaintiff provide[d] no description of the persons involved in the

agreement, the nature of the agreement, what particular acts were taken to form the conspiracy,

or what overt acts were taken in furtherance of the conspiracy.” So too here. Because Mr.

Lemon’s filings are completely devoid of any factual matter demonstrating the existence of any

agreement among the State Defendants, his conclusory allegation of a conspiracy will not save

his Complaint on a motion to dismiss. Therefore, Mr. Lemon has failed to state § 1985(3) claim

upon which relief can be granted.

                                        b. Abuse of Process

       Count II of Mr. Lemon’s Complaint begins with a citation to Restatement of Torts and its

description of the tort of abuse of process. See Compl. ¶ 61. Count II specifically refers to Ms.



                                                 22
 
 


Mosley, Ms. Wallace, and Ms. Wylie, and alleges that they used legal process to persuade the

relevant judges to violate Mr. Lemon’s rights. See Compl. ¶¶ 62–71.

       Abuse of process occurs in the District of Columbia when there is “a perversion of the

judicial process and achievement of some end not anticipated in the regular prosecution of the

charge.”13 Whelan v. Abell, 953 F.2d 663, 670 (D.C. Cir. 1992) (quoting Morowitz v. Marvel,

423 A.2d 196, 198 (D.C. 1980)). “There are two essential elements to an abuse of process claim:

‘(1) the existence of an ulterior motive; and (2) an act in the use of process other than such as

would be proper in the regular prosecution of the charge.’” Houlahan v. World Wide Ass’n of

Specialty Programs & Schs., 677 F. Supp. 2d 195, 199 (D.D.C. 2010) (quoting Hall v.

Hollywood Credit Clothing Co., 147 A.2d 866, 868 (D.C. 1959)).

       Aside from conclusory assertions, Mr. Lemon has failed to allege facts relevant to either

element. Although Mr. Lemon repeatedly asserts that the Defendants acted with “evil motive,”

see, e.g., Compl. ¶¶ 65–66, 69–70, he does not allege any facts to support that conclusion. Even

if Mr. Lemon’s conclusory assertions could allege an ulterior motive, his claim “cannot survive

in view of the fact that in availing themselves of the judicial process [defendants] sought only




       13
           The parties have not addressed which state’s law applies to this claim, and Mr.
Lemon’s Complaint only refers to the general Restatement provision. See Compl. ¶ 61. Under
Maryland law—the only other jurisdiction that could be relevant—“a plaintiff must prove an
ulterior motive, and ‘a willful act in the use of process not proper in the regular conduct of the
proceeding’” to establish an abuse of process claim. See Nero v. Mosby, No. 16-1288, 2017 WL
386537, at *5 (D. Md. Jan. 27, 2017) (quoting Palmer Ford, Inc. v. Wood, 471 A.2d 297, 310–11
(Md. 1984)). “Under District of Columbia choice-of-law principles, the absence of a true conflict
compels the application of District of Columbia law by default.” Signature Tech. Sols. v.
Incapsulate, LLC, 58 F. Supp. 3d 72, 80 (D.D.C. 2014) (internal quotation marks and
alternations omitted); see also GEICO v. Fetisoff, 958 F.2d 1137, 1141 (D.C. Cir. 1992). Here,
there is no conflict between Maryland and District of Columbia law, and the Court will thus
apply District of Columbia law.

                                                 23
 
 


such relief as the system legitimately offered.”14 Kopff v. World Research Grp., LLC, 519 F.

Supp. 2d 97, 99–100 (D.D.C. 2007); see also Morowitz, 423 A.2d at 198 (“The critical concern

in abuse of process cases is whether process was used to accomplish an end unintended by law

. . . .”).

             Here, Mr. Lemon has not alleged that Defendants sought a “collateral thing which [Mr.

Lemon] could not legally and regularly be compelled to do.” Scott v. District of Columbia, 101
F.3d 748, 755 (D.C. Cir. 1996) (quoting Bown v. Hamilton, 601 A.2d 1074, 1079 (D.C. 1992)).

Although the Court understands that Mr. Lemon’s experience must have been upsetting and

traumatic, Maryland state courts regularly and legally determine custody, order child support,

and jail parents for contempt when they fail to pay child support in certain circumstances. Thus,

Mr. Lemon fails to state a claim for relief for abuse of process, and the Court dismisses this

portion of his Complaint.

                                          c. Allegations of Fraud

             The Complaint contains occasional references to fraud. Construed liberally, the

Complaint could be read to claim that the Defendants defrauded Mr. Lemon. Specifically, the

Complaint contends that “[f]raud is upon the Circuit Court for Howard County.” Compl. ¶ 50.

Mr. Lemon also argues that “procedurally speaking, it is fraud . . . for [Maryland law, the Federal

Rules of Civil Procedure and the Constitution] to be ignored by [Defendants]” and “it is fraud . .

. for a [p]arent to go from being the primary caregiver . . . to being forced to only see their [c]hild

four . . . days per month and having no say so in the [c]hild’s life.” Compl. ¶ 47−48. For the

following reasons, Mr. Lemon’s potential fraud claims fare no better.



             14
         The Court also notes that Mr. Lemon initiated the divorce proceeding below. See
Compl., Attach. at 6.

                                                    24
 
 


       Federal Rule of Civil Procedure 9(b) creates a heightened pleading standard for

allegations of fraud and requires a complaint to “state with particularity the circumstances

constituting fraud or mistake.” Fed. R. Civ. P. 9(b). Specifically, a plaintiff must allege the

“time, place and content of the false misrepresentations, the fact misrepresented and what was

retained or given up as a consequence of the fraud,” as well as the individuals involved. United

States ex rel. Williams v. Martin-Baker Aircraft Co., 389 F.3d 1251, 1256 (D.C. Cir. 2004)

(citations omitted).

       Mr. Lemon’s Complaint fails to meet this heightened standard. In general, the Complaint

does not consistently link allegations of specific acts with specific Defendants. To the extent Mr.

Lemon intended to allege any fraud claim, his Complaint does not state with any specificity who

was involved in the alleged fraud, when the fraud occurred, or what fact was misrepresented. See

id. Furthermore, the nebulous, off-hand references to fraud do not specify who was set to benefit

from the alleged scheme or “what was retained or given up as a consequence of the fraud.” See

id at 1256.

       Mr. Lemon’s oppositions to the motions to dismiss do not cure this defect. In his

oppositions, Mr. Lemon simply states, without more, that “the fact remains fraud has taken

place.” Pl.’s Resp. State Defs.’ Mot. ¶ 8; Pl.’s Resp. Wallace Mot. ¶ 8. In sum, the vague,

unsupported allegations of fraud fail to give Defendants sufficient information to answer the

Complaint. See United States ex rel. Williams, 389 F.3d at 1257. Thus, any claims alleging fraud

must be dismissed for failing to meet the heightened pleading standard of Rule 9(b).

                          *                       *                      *

       After considering all of Mr. Lemon’s claims, construed liberally in light of his pro se

status, the Court finds that the Complaint fails to state a claim upon which relief can be granted.



                                                 25
 
 


Therefore, the Court will dismiss the Complaint in its entirety as to all Defendants rather than

transfer it to Maryland.15

                                 E. Mr. Lemon’s Pending Motions

        Finally, the Court turns to Mr. Lemon’s pending motions. First, Mr. Lemon moves to file

two “Settlement Statement[s]” under seal, see generally Pl.’s Mot. Seal. (Oct. 31, 2016), ECF

No. 15; Pl.’s Mot. Seal (Sept. 5, 2017), ECF No. 20. Mr. Lemon however has provided no

justification for filing either of these documents under seal and therefore the court denies the

motions. See LCvR 7. Second, Mr. Lemon seeks an entry of default against Ms. Mosely for

failing to respond to the Complaint,16 as well as various other orders from this Court. See Pl.’s

Omnibus Mot. ¶¶ 3, 8, 11−13. Mr. Lemon’s responses to both State Defendants’ and Ms.

Wallace’s motions also purport to seek similar relief. See generally Pl.’s Resp. State Defs.’ Mot.;

Pl.’s Resp. Wallace Mot. This Court has already determined that it lacks personal jurisdiction

over Defendants and thus the Court is unable to grant the relief that Mr. Lemon seeks. See

Employers Reinsurance Corp. v. Bryant, 299 U.S. 374, 382, (1937) (Personal jurisdiction “is an

essential element of the jurisdiction of . . . a federal court” and, in its absence, “the court is

powerless to proceed to an adjudication.”); Mwani v. bin Laden, 417 F.3d 1, 6 (D.C. Cir. 2005)

(“[T]he entry of a default judgment is not automatic, and [] a court should satisfy itself that it has

personal jurisdiction before entering judgment against an absent defendant.”). Consequently, the

Court denies Mr. Lemon’s motions for default judgment and other relief. Finally, Mr. Lemon



        15
           Because the Court concludes that Mr. Lemon’s Complaint must be dismissed in its
entirety, there is no need to reach Defendants’ arguments related to Eleventh Amendment
sovereign immunity or the Rooker–Feldman doctrine.
        16
          Ms. Mosely ultimately filed a motion to dismiss on November 7, 2016, the same day
that Mr. Lemon filed his motion for default judgment, although her motion was filed subsequent
to his. See generally Mosley Mot. Dismiss.
                                                   26
 
 


moves this Court to compel mediation. See generally Pl.’s Mot. Mediation. However, because

this Court disposes of this matter in its entirety, this motion becomes moot. Accordingly, the

Court denies each of Mr. Lemon’s pending motions.


                                      IV. CONCLUSION

       For the foregoing reasons, State of Maryland Defendants’ Motion to Dismiss (ECF No.

7) is GRANTED; Defendant Beverly Wallace’s Motion to Dismiss (ECF No. 8) is GRANTED;

Defendant Bonnie Wylie’s Motion to Dismiss (ECF No. 9) is GRANTED; Defendant Theresa

Mosley’s Motion to Dismiss (ECF No. 14) is GRANTED; Plaintiff’s Motions to Seal (ECF Nos.

15 and 20) are DENIED; Plaintiff’s Motion for Entry of Default and For Other Relief (ECF No.

11) is DENIED; Plaintiff’s motions for various relief contained in his oppositions are DENIED

(ECF Nos. 12 and 13); and Plaintiff’s Motion for Mediation (ECF No. 18) is DENIED AS

MOOT. An order consistent with this Memorandum Opinion is separately and

contemporaneously issued.


Dated: September 11, 2017                                         RUDOLPH CONTRERAS
                                                                  United States District Judge




                                                27